PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; State v. Bispham, 48 Conn. App. 135, 708 A.2d 604 (1998); limited to the following issue: “Did the Appellate Court properly conclude that the trial court did not abuse its discretion in admitting a written statement of the complainant as constancy of accusation evidence, and that the defendant did not show prejudice from the admission of such evidence, despite the prosecutor’s closing argument that the written statement would be available for review in the jury room to support the complainant’s credibility?” State v. Bispham, 244 Conn. 929, 711 A.2d 728 (1998).